Citation Nr: 1110415	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-35 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania
 
THE ISSUES
 
1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left shoulder disability.
 
2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a mouth injury.
 
3.  Entitlement to service connection for residuals of a mouth injury.
 
4.  Entitlement to service connection for posttraumatic stress disorder.
 
5.  Entitlement to an evaluation in excess of 10 percent for status post resection auricular deformity, right auricle.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and spouse
 
 
ATTORNEY FOR THE BOARD
 
A. P. Simpson, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1975 to November 1978.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO).
 
The United States Court of Appeals for Veterans Claims (Court) has held that VA should consider alternative psychiatric disorders within the scope of an initial claim of entitlement to service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, however, the Veteran has specifically limited his claim to the issue of entitlement to service connection for posttraumatic stress disorder.  He has not requested entitlement to service connection for all psychiatric symptomatology.  Therefore, because the Veteran clearly limited his current claim to service connection for posttraumatic stress disorder only and not for any other psychiatric disorder, the Board's jurisdiction is limited.  38 U.S.C.A. § 7105 (West 2002).  If the Veteran wishes to file a claim of entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder, he must file such a claim with the RO.
 
The issues of (1) entitlement to service connection for tinnitus, to include secondary to a right auricular deformity; and (2) whether new and material evidence has been received to reopen the claim for entitlement to service connection for right ear hearing loss, to include secondary to a right auricular deformity, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  
 
 
FINDINGS OF FACT
 
1.  An August 2005 Board decision denied entitlement to service connection for a left shoulder disability and residuals of a mouth injury due to the absence of a relationship between any post service disability and service.  A motion for reconsideration was denied in September 2006.  The Veteran did not appeal.
 
2.  The evidence submitted since the August 2005 Board decision as to a left shoulder disability does not raise a reasonable possibility of substantiating the claim.
 
3.  The evidence submitted since the August 2005 Board decision as to the residuals of a mouth injury raises a reasonable possibility of substantiating the claim.
 
4.  The Veteran's allegation that his mouth was so severely injured in service that it required more than 50 sutures is not credible.
 
5.  The Veteran's claimed in-service stressors are neither verified nor credible.
 
6.  Status post resection auricular deformity, right auricle, is not manifested by complete loss of the auricle.
 
 
CONCLUSIONS OF LAW
 
1.  The August 2005 Board decision denying entitlement to service connection for a left shoulder disability is final.  New and material evidence to reopen the claim has not been received.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).
 
2.  The August 2005 Board decision denying entitlement to service connection for residuals of a mouth injury is final.  New and material evidence to reopen the claim has been received, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156(a)
 
3.  Chronic residuals of a mouth injury were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303.
 
4.  Posttraumatic stress disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).
 
5.  The criteria for an evaluation in excess of 10 percent for status post resection auricular deformity, right auricle, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6207 (2010).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  VCAA
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in September 2006 and November 2009 of the information and evidence needed to substantiate and complete all three types of claims he had filed (new and material, service connection, and increased rating), to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  VA also informed the Veteran of how disability evaluations and effective dates are assigned.  The September 2006 letter provided all this information, and the November 2009 letter essentially reiterated the same facts.
 
VA fulfilled its duty to assist the claimant, including obtaining the Veteran's service treatment and personnel records, VA treatment records and the Social Security Administration records.  The appellant was provided a video conference hearing before the undersigned Veterans Law Judge in August 2010.  At the hearing, the undersigned agreed to leave the claims file open for 60 days to allow the Veteran to submit additional evidence.  Following the hearing, the Veteran submitted additional evidence along with a waiver of initial consideration of that evidence by the RO.  Thus, the Board may consider this evidence in the first instance.  VA provided the Veteran with an examination in connection with his claim for an increased rating.
 
At the August 2010 hearing, the Veteran testified that a VA physician had told him that his left shoulder disability was related to service.  The representative stated that they would attempt to obtain those records and if there was no opinion in the records, they would attempt to obtain a medical opinion.  No evidence or opinion addressing the etiology of any left shoulder disorder has been submitted by the Veteran or his representative.  The Board does not find that a remand to obtain these alleged records is warranted since the Veteran was given ample time to submit the records himself.  
 
VA did not provide the Veteran with examinations in connection with his claims involving the left shoulder and mouth.  Under 38 C.F.R. § 3.159(c)(4)(iii) (2010), providing a VA examination in a new and material evidence claim can only be considered if new and material evidence is actually presented or secured.  As to the left shoulder disability, the Board finds that the Veteran did not present new and material evidence in connection with this claim; therefore, providing a VA examinations is not appropriate.  As to the residuals of a mouth injury, the Board finds that the Veteran has submitted new and material evidence to reopen the claim; however, the Board does not find that a VA examination would be warranted in this case, which reason is explained below.  
 
In disability compensation claims, the United States Court of Appeals for Veterans Claims (Court) has held that the VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C. § 5103A(d)(2).
 
As will be described in detail below, the Board finds that the Veteran's allegations of an in-service mouth injury and being sexually assaulted are not credible.  The Board rejects his statements and testimony as to these allegations, including the history reported in the October 2010 letter from Dr. Howard Cohen.  Because the Board finds that there was no credible event, injury, or disease in service pertaining to the Veteran's mouth or alleged sexual trauma, see element (2) above, there is no obligation to provide him with a VA examination.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where Board makes finding that lay evidence regarding in-service event or injury is not credible, VA examination is not required).
 
The Board is aware that the RO stated in the rating decision, statement of the case, and supplemental statement of the case that the Veteran had not submitted new and material evidence to reopen the claim for service connection for residuals of a mouth injury; however, the Board concludes that the RO essentially adjudicated the claim on the merits.  For example, in the March 2010 supplemental statement of the case, the RO noted that the Veteran had submitted a letter from Dr. AD.  It then discounted the letter because the Veteran's service treatment records did not show he had sustained an injury.  It concluded that, "The evidence received and reviewed in connection with this claim fails to establish any relationship between your current condition and any disease or injury during military service."  This is evidence that the RO weighed the facts of the letter, which is indicative of the RO adjudicating the claim on the merits.  Therefore, the Veteran is not prejudiced by the Board deciding the claim on the merits.  
 
Lastly, during the appeal, VA received the Veteran's service personnel records.  After VA issues a decision on a claim, if it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first adjudicated the claim, VA will reconsider the claim notwithstanding the provisions of C.F.R. § 3.156(a).  Such records include, but are not limited to: (i) service records that are related to a claimed in-service event, injury or disease regardless of whether such records mention the veteran by name, as long as the other requirements of this section are met; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  C.F.R. § 3.156(c)(1).  
 
The receipt of additional service records does not affect the Board's determination to not reopen the claim of entitlement to service connection for a left shoulder disability, as the service personnel records are not related to an in-service event involving the left shoulder.  Additionally, VA had already accepted that the Veteran had sustained a bruise to his left shoulder while in service.  Because the records received are not relevant to the application to reopen the claim of entitlement to service connection for a left shoulder disability, the provisions of 38 C.F.R. § 3.156(a) are applicable.
 
As noted above, the Veteran was provided with a Board hearing in August 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c)(2) (2010) require that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board finds that both duties were met during the hearing.  It was clear during the hearing that the Veteran had a full understanding of the issues on appeal.  The undersigned left the claims file open for 60 days to allow the Veteran to submit additional evidence that may have been overlooked.  The Veteran did, in fact, submit evidence.  
 
For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  It must be noted that neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  
 
The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
 
II.  Analysis
 
New and Material Evidence
 
When a claim is disallowed by the Board, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.   38 U.S.C.A. § 7104(b).  The claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.
 
VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).
 
New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
 
At the time of the August 2005 Board decision, which denied entitlement to service connection for a left shoulder disability and residuals of a mouth injury, the evidence of record consisted of service treatment records, VA examination reports, and the Veteran's contentions.  The Veteran alleged that he incurred injuries to his shoulder and mouth in service.  As to the claimed mouth injury the appellant stated that he was injured when several men attempted to rob him after he left a club at Camp Lejeune.  He states that one of the men hit him in the mouth with "brass knuckles."  As a consequence of the alleged assault, the appellant asserts that he suffered cracked teeth, a need for  between 50 and 150 stitches, and that part of his upper lip was missing.  The Veteran alleged that the mouth injury occurred after he underwent his separation examination, which is why it was not documented in the August 1978 Report of Medical Examination.  
 
The service treatment records showed a complaint of left shoulder pain in September 1978.  There was no swelling or edema, and the Veteran reported pain.  The impression was a bruised left shoulder.  Otherwise, the service treatment records were silent for left shoulder complaints or mouth complaints.  
 
The Veteran underwent VA examinations in 2001 and again in 2005.  At the time of the 2001 examinations, an x-ray of the left shoulder showed a "deformity of the distal clavicle with a chip of the superior surface of the clavicle at the [acromioclavicular] joint with abnormality widening of the joint."  Osteoarthritis was not shown.  As to the mouth, the clinical findings in the examination report were difficult to read, which was why a 2005 examination was ordered by the Board.  In the 2005 VA joints examination report, the examiner diagnosed the Veteran with recurrent left shoulder dislocation.  The examiner stated he was unable to relate the in-service left shoulder bruise with any current left shoulder disability.  As to the mouth, the examiner stated that bruxism had contributed to the trauma to the Veteran's teeth.  The examiner stated it was likely that the previous episodes of trauma to the teeth and lip had caused dentition and musculature deformities but that it was unlikely that either was responsible for a debilitating mouth disorder.  
 
In the August 2005 Board decision, it concluded there was an absence of evidence of a nexus between a debilitating mouth disorder and service.  Additionally, the Board found that the Veteran's allegations of in-service traumatic teeth fractures and a traumatic maxillary lip deformity not credible.  As to the left shoulder, the Board concluded there was no competent evidence of a nexus between the current left shoulder disability and service.  The Veteran was notified of the decision that same month.  In June 2006, he filed a motion for reconsideration with the Board, which was denied in September 2006.  The August 2005 Board decision is final.  38 U.S.C.A. § 7104.
 
The RO construed the June 2006 motion for reconsideration as an application to reopen the claims of entitlement to service connection for a left shoulder disability and residuals of a mouth injury.  In connection with the current claim, VA has received VA medical records, service personnel records, Social Security Administration records, and the Veteran's contentions and testimony at an August 2010 hearing.  At the August 2010 hearing, the Veteran testified that when he underwent surgery on his left shoulder, the doctor told him that it was due to an old injury.  He stated he injured his shoulder when he was hit by a nightstick by a man.  As to his claimed mouth injury, the Veteran stated that he was leaving a base club when a guy hit him in the mouth with brass knuckles, which caused his mouth to gush blood.  He testified he went to the hospital and had "over 100 stitches" placed in his mouth.  He stated that he had a friend remove the stitches because he did not want to be put on medical hold to prevent him from being discharged from service in November 1978.  
 
Following the hearing, the appellant submitted a lay statement from MC, who certified he grew up with the Veteran.  MC stated that he removed the appellant's stitches in September 1978 because the claimant was afraid of being put on a medical hold.
 

1.  Left shoulder disability 
 
After reviewing the evidence received since the August 2005 Board decision, the Board concludes that new and material evidence has not been received to reopen the claim of entitlement to service connection for a left shoulder disability.  At the time of the August 2005 denial, the Board had determined that there was no competent evidence of a nexus between the current disability and service.  The evidence received since the August 2005 decision has not cured that defect.  In fact, the Social Security Administration records show that the Veteran attributed his left shoulder disability to a May 1987 post service motor vehicle accident, denied any prior left shoulder problem prior to the motor vehicle accident.  Specifically, a private medical record (which date is not shown on the record, but would indicate that it was after 1990) from Reconstructive Orthopedics shows the Veteran told the examiner that his left acromioclavicular joint separation was due to the motor vehicle accident.  The examiner stated, "He notes that he had no prior problems with his left shoulder."  See id. on page 8.  On page 6 of that document, the examiner wrote, "In questioning the patient[,] he states that he had no prior injuries before the accident of 1987."  See also June 1990 private medical record ("[The Veteran] states he was involved in a motor vehicle accident [in May 1987] at which time he injured his neck, left shoulder and low back.").  This report by the Veteran refutes his current allegations to VA that an in-service bruised left shoulder caused the current left shoulder separation since the appellant specifically reported no "problems" prior to the 1987 motor vehicle accident.  
 
The additional evidence received since the August 2005 Board decision does not show evidence of a positive nexus between the current disability and service.  The Veteran's allegations that his left shoulder has been bothering him since service are the same allegations he made at the time of the August 2005 Board decision and thus are cumulative and redundant of the evidence of record at that time.  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).
 
For the above reasons, the Board concludes that new and material evidence has not been received to reopen the claim for entitlement to service connection for a left shoulder disability.  
 
2.  Residuals of a mouth injury
 
At the time of the August 2005 decision, the Board rejected the Veteran's allegations of an in-service mouth injury because the service treatment records did not substantiate his allegation.  In connection with his application to reopen, the Veteran has submitted a lay statement from MC, who claims to have removed the stitches the appellant received inside his mouth as a result of the mouth injury.  For the purposes of determining whether the claim should be reopened only, the Board must accept the truth of MC's statement.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

MC's letter cures the prior evidentiary defect that an in-service injury did not occur.  Thus, MC's statement raises a reasonable possibility of substantiating the claim.  Therefore, the claim for entitlement to service connection for residuals of a mouth injury is reopened and will be addressed on the merits.  The Board will address this claim below.
 
Service Connection
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
 
To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 
 
1.  Residuals of a mouth injury
 
After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the award of entitlement to service connection for residuals of a mouth injury.  The Board finds the Veteran's allegations of having sustained a mouth injury in service to be not credible.  This finding is based upon multiple inconsistent statements the Veteran has made throughout the record and not just statements he had made in connection with this compensation claim for a mouth disability.  A description of the inconsistent statements follows.
 
The Veteran claims he received between 50 and 150 stitches from a severe injury to his mouth.  There are multiple service treatment records showing other injuries the Veteran sustained, to include some due to his involvement in a fight; however, in none of these records provide evidence that the Veteran suffered an in-service mouth injury which required between 50 to 150 stitches.  The Board further notes that the credibility of the appellant's self reported history is not enhanced by the progressively increasing number of stitches he purportedly needed.  

The Board acknowledges the allegation that the mouth injury occurred after his separation examination (which was conducted in August 1978); however, nevertheless, the appellant claims he received between 50 to 150 stitches in September or October 1978.  Of record is a September 1978 service clinical record diagnosing a bruised left shoulder.  Yet somehow a severe facial/mouth injury requiring 50 to 150 stitches did not make it into the service treatment records.  The credibility of this statement is suspect particularly when the Veteran claims he received treatment at a service facility at Camp Lejeune for this injury.  Hence, the story that the appellant was hit in the mouth and needed at least 50 stitches is of questionable credibility.
 
The Board also questions the Veteran's allegations of the mouth injury because he never reported this injury when reporting his medical history following the 1987 motor vehicle accident.  Any event which required receiving between 50 to 150 stitches is a rather severe injury.  Indeed, a review of the Social Security Administration records shows that the Veteran reported such things as right ear surgery in 1978, a right arm injury in 1989 when he fell through a window, and right knee surgery in 1994 from a fall.  See April 1996 private medical record from Dr. David Miller.  Yet, the Veteran somehow neglected to report needing between 50 to 150 stitches in service, an in-service history of broken teeth, and an alleged in-service history of needing to have part of his lip removed.  These factors lead the Board to conclude that the described mouth injury did not occur in-service.  This is additional evidence supporting the Board's finding that the Veteran's in-service mouth injury story is not credible.
 
The Veteran has attempted to allege that the onset of his service-connected right ear disability had its onset in service.  He has claimed that it was due to in-service trauma.  However, the service treatment records are clear in that he sustained the trauma to his right ear while wrestling during high school, and in the Report of Medical History completed by the Veteran at service entrance (September 1975), he reported his ear having had its onset prior to service.  When the Veteran reported to a January 2010 examiner that the injury was incurred during service the examiner noted that such was inaccurate information according to the service treatment records.  Thus, his subsequent allegations of his right ear disability having had its onset in service are a fabrication and further hurts the Veteran's credibility. 
 
On top of this, the Veteran claims he injured his left shoulder in service and that because of that injury, he had to undergo surgery in 1990.  Yet as described in the Social Security Administration records, he attributed the onset of his left shoulder disability to a 1987 motor vehicle accident and specifically denied any prior injuries to his shoulder prior to the motor vehicle accident.  In that same document, the examiner wrote, "In questioning the patient[,] he states that he had no prior injuries before the accident of 1987."  This evidence directly contradicts the Veteran allegations to VA of having his left shoulder dislocated in service when he was beaten up and having chronic left shoulder problems since then.  This evidence shows how the Veteran is willing to change his medical history depending on the situation.  
 
For these reasons, the Board finds that the Veteran's allegations of having sustained an in-service mouth injury requiring between 50 and 150 is not credible.  Because the Board concludes that no injury to the mouth occurred in service, it finds that MC's lay statement that he removed the Veteran's stitches is also not credible.  Besides the fact that the Board does not find the Veteran credible, a story that a lay person cut between 50 to 150 stitches inside and outside of the Veteran's mouth is also not credible.  Additional inconsistent statements are described below.
 
The Board notes that in a May 2008 VA Form 21-4138, a VA examiner, Dr. AD, described the Veteran's in-service mouth injury and how the Veteran had had problems since that time.  To the extent that one would construe this as competent evidence of a nexus between a post service mouth disability and service, the Board rejects this "medical opinion" because it is based upon history reported by the Veteran, which history is entirely rejected.  Thus, Dr. AD's letter has no probative value.
 
The Board concludes that there was no mouth injury in service involving between 50 and 150 stitches, and thus entitlement to service connection for residuals of a mouth injury must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
2.  Posttraumatic stress disorder
 
Service connection for posttraumatic stress disorder requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).
 
If a stressor claimed by a veteran is related to that claimant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the claimant's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a claimant experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 12, 2010).  This liberalized regulation does not apply in this case, however, since the appellant is not claiming a stressor based on fear of hostile military or terrorist activity.
 
In non-combat cases of posttraumatic stress disorder involving an allegation of personal assault, more particularized evidence is required to verify whether the alleged stressor actually occurred.  Patton v. West, 12 Vet. App. 272, 278-80 (1999).  In this regard, evidence from sources other than the Veteran's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and/or statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is another type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).
 
After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the award of service connection for posttraumatic stress disorder.  The Veteran has submitted an opinion from a private psychologist stating that he has posttraumatic stress disorder from service; however, the opinion is based upon stressors, which stressors have not been corroborated and, more importantly, are not credible.  The reasons follow.
 
The Veteran submitted his claim for entitlement to service connection for posttraumatic stress disorder in May 2006.  The first time he alleged that he was sexually assaulted during service was at the August 2010 Board hearing-more than four years later, and decades after separation from active duty.  The Veteran was seen at VA with psychiatric complaints in 2006 through 2009.  Yet he never reported being sexually assaulted in service.  The Board finds it difficult to believe that the Veteran would wait so long to report such a stressor while seeking service connection for posttraumatic stress disorder based upon multiple other stressors at the same time.  As stated above, the Board finds that the Veteran is not a credible historian, and the record shows that he has changed his self reported history to suit his purposes.  For example, with VA, he claims he developed a chronic left shoulder disability from service and yet following a 1987 motor vehicle accident, he claimed that his left shoulder disability was solely related to the motor vehicle accident and specifically denied any prior injury.  Thus, his addition of a new stressor involving a sexual assault is rejected.  There are no service treatment records that remotely substantiate his allegation.
 
The service treatment and personnel records show he had physical fights while in service and assaulted someone in the military police (and tried to escape).  Nowhere is there evidence that he was sexually assaulted.
 
In statements the Veteran had submitted to VA, he wrote he had failed out of his first military occupational specialty and was moved to another specialty.  See 2006 statements submitted by the Veteran.  At the August 2010 hearing, following the Veteran's description of how difficult it was during service, the undersigned asked, "So, am I correct that you just didn't - you didn't ask for a transfer to a different unit, because you didn't think that was going to solve the problem?"  The Veteran responded, "Yes, Your Honor."  See transcript on pages 30-31.  However, in the October 2010 letter, Dr. Cohen stated, "[The Veteran] indicated that there were considerable racial problems during this time in the Marine Corps.  He went to his superiors and requested a transfer.  He was sent to a different company with a different military occupational specialty and was moved to another camp."  Thus, the Veteran went from reporting he had flunked out of his first specialty and specifically denying under oath that he requested to be transferred, to reporting to Dr. Cohen that he had requested a transfer.  Such inconsistent statements are further evidence of why the Board finds the Veteran not credible.  
 
Further inconsistent statements from the Veteran are whether he injured his mouth and left shoulder at the same time.  When he first submitted his claims in June 2000, the Veteran claimed that these injuries occurred at the same time.  See VA Form 21-4138, Statement in Support of Claim.  He again stated they occurred at the same time in March 2004.  See VA Form 21-4138.  Yet in September 2006, the Veteran claimed that the mouth and shoulder injuries occurred at separate times.  See statement.  At the August 2010 hearing, the Veteran was asked if the mouth and shoulder injuries were at different times, and the Veteran stated they were.  See transcript on page 20.  This is yet another contradiction from the Veteran.  The evidence of record shows a pattern of inconsistent statements, which negatively impacts the Veteran's credibility.  
 
Because Dr. Cohen relied upon statements from the Veteran which have been found to be untrue, the Board assigns no probative value to Dr. Cohen's medical opinion that the appellant has posttraumatic stress disorder due to an in-service stressor or multiple stressors.  The Board finds that there is no evidence that the Veteran was sexually assaulted (sodomized) during service, and he did not sustain a mouth injury requiring between 50 to 150 stitches.  Due to the multiple inconsistent statements throughout the record, the Board will accord no probative value to the stressors described in the October 2010 letter from Dr. Cohen, upon which stressors he diagnosed the Veteran with posttraumatic stress disorder.
 
The Board is aware that the appellant submitted statements from several individuals who noted a personality change in the Veteran once he returned from his service.  Even if the facts alleged in these statements were true, the Board still finds that the Veteran's alleged in-service stressors are not credible.  
 
Lastly, when the Veteran began reporting what a difficult time he had in service due to racial tension stressors and the fear that he "would be wrapped in a blanket and beaten because his superior officers were of a different race," no medical professional has ever diagnosed the Veteran with posttraumatic stress disorder based upon these alleged stressors.
 
Because of the conclusion that the Veteran's stressors lack credibility, he cannot meet the criteria for service connection for posttraumatic stress disorder.  38 C.F.R. § 3.304(f).  Stated differently, without probative and credible evidence of an in-service stressor, service connection for posttraumatic stress disorder is not warranted.
 
In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is invoked only where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim is denied.

Increased Rating
 
Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
 
Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2010) an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The service-connected status post resection auricular deformity of the right ear is evaluated under Diagnostic Code 6207.  Under that Diagnostic Code, it states that a deformity of one auricle with loss of one-third or more of the substance warrants a 10 percent evaluation.  When there is complete loss of an auricle, a 30 percent evaluation is warranted.  When there is complete loss of both auricles, a 50 percent evaluation is warranted.  38 C.F.R. § 4.87, Diagnostic Code 6207.
 
At the August 2010 hearing, the Veteran testified that when his ear was repaired in service, they formed his ear in a way where they left a "big hole" in it.  He stated water would get in his ear and he would subsequently develop an ear infection.  The representative asked if any doctor had stated that the Veteran's right ear was getting worse as a result of his service-connected disability, and the claimant stated that no doctor had told him that.  
 
The Board has reviewed the evidence of record and finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for status post resection auricular deformity of the right ear.  The evidence fails to show that the Veteran has complete loss of one auricle.  For example, in January 2007, a VA examiner noted the Veteran reported having a recurrent hematoma on his right ear.  He stated, "Examination reveals an ear with no recurrent hematoma."  He noted it was slightly different than the left ear, but that it was not disfiguring.  There was no tenderness or pain in the area.  Thus, there were no symptoms at that time associated with the service-connected right ear disability.  In January 2010, the examiner noted the Veteran's complaints of a difference in appearance between the two ears, occasional discharge, itchiness, and pain.  The examiner stated the Veteran had loss of the scaphoid fossa and a decrease in the conchal cavum of the right auricle.  He noted there were some edematous changes in the right auricle compared to the left but that it was not obstructing the right external auditory canal.  These facts are against a finding that the Veteran has complete loss of the auricle in the right ear, which is what is required for a 30 percent evaluation.  See id.
 
The symptoms presented by the Veteran's right ear disability are fully contemplated by the rating schedule.  He had loss of some of the auricle in the right ear, which is what the 10 percent evaluation contemplates.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  There is evidence throughout the appeal that the Veteran's right ear disability did not necessitate frequent hospitalization and has not caused a marked interference with employment.  At the January 2010 VA examination, the Veteran stated that due to his right ear, it took him a little bit longer to get ready for work.  The Board finds that such is not indicative of "marked interference" with employment and is contemplated by the 10 percent evaluation.  38 C.F.R. § 4.1.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
As such, entitlement to an evaluation in excess of 10 percent for post resection auricular deformity, right auricle, is denied.  In view of the denial of entitlement to an increased evaluation, the Board finds no basis upon which to predicate assignment of "staged" ratings pursuant to Hart.
 
 
ORDER
 
New and material evidence has not been received to reopen a claim for entitlement to service connection for a left shoulder disability.
 
New and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a mouth injury, and the claim is reopened.
 
Entitlement to service connection for residuals of a mouth injury is denied.
 
Entitlement to service connection for posttraumatic stress disorder is denied.
 
Entitlement to an evaluation in excess of 10 percent for status post resection auricular deformity, right auricle, is denied.


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


